Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows :
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the articles marked “A” and initialed SJS (Import Specialist’s Initials) by Import Specialist Stanley J. Schwartz (Import Specialist’s Name) on the invoice covered by the above-entitled protest were assessed with duty at the rate of 55% ad valorem under Par. 1527(c) (2) of the Tariff Act of 1930 as articles valued over 200 per dozen pieces, designed to be worn or carried on or about the person, in chief value of metal, and are claimed to be dutiable at the rate of 17% ad valorem under Par. 31(a) (2) of the Tariff Act of 1930 as modified.
2. That said articles consist of barrettes, the component material of which is Rhodoid, which is a non-cellulosic plastic material.
3. That said articles equally resemble in use barrettes which are in chief value of metal and barrettes which are in chief value of cellulose acetate.
4. That said articles most resemble hr material barrettes of cellulose acetate of the type which are directly dutiable under Par. 31(a) (2).
IT IS FURTHER STIPULATED AND AGREED that the above-entitled protest be submitted on this stipulation, said protest being limited to the articles marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiff, to be under paragraph 31 (a) (2) of the Tariff Act of 1930, as modified, by virtue of the similitude provisions of paragraph 1559 (a) of said act, as amended, at the rate of duty equal to 17 percent ad valorem.
*221To the extent indicated the protest is sustained and judgment will be rendered accordingly.